 

EXCLUSIVE TECHNICAL CONSULTING SERVICE AGREEMENT

 

EXCLUSIVE TECHNICAL CONSULTING SERVICE AGREEMENT

 

THIS EXCLUSIVE TECHNICAL CONSULTING SERVICE AGREEMENT (the “Agreement”) is
entered into by and between the following parties effective as of January 21,
2012.

 

Party A: Science&Technology World Website Trade (Dalian) Co., Limited

Registered Address: _ Room 309-1,_No. 2B-44 ,Haitian Road, Bonded Zone, Dalian,
China

 



Party B: Dalian TianYi Culture Development Co., Limited

Registered Address: _Room205\206-1, Building A, No.1, Torch Road, Hi-tech Zone,
Dalian, China

(each a “Party” and collectively the “Parties”)



 



WHEREAS,

 

1.Party A, a wholly foreign-owned enterprise duly established and validly
existing under the laws of the PRC, possesses professional knowledge,
facilities, resources and skills to provide Party B with technical consulting
services relevant to the development and operation of Party B’s business.

 

2.Party B, a limited liability company duly established and validly existing
under the laws of the PRC agrees to accept the technical consulting services
provided by Party A in accordance with this Agreement.

 

NOW THEREFORE, intending to be bound hereby, the Parties hereto agree as
follows:

 

1.Technical Consulting Services; Exclusivity

 

1.1During the term of this Agreement, Party A shall provide the following
technical consulting services to Party B in accordance with this Agreement:

(i)Provision of advanced management skills to offer a framework for the
construction of a new management platform;

(ii)Provision of technology information and materials related to Party B’s
business development and operation. The content of the technology information
and documents may be enhanced or diminished during the performance of this
Agreement and upon mutual agreement to address each Party’s requirements; and

 (iii) Training of technical and managerial personnel for Party B and provision
of required training documents. Party A will send technologists and managerial
personnel to Party B to provide related technology and training services as
necessary.

 

Page 1 of 7

 

 

EXCLUSIVE TECHNICAL CONSULTING SERVICE AGREEMENT



 

1.2Party B hereby agrees to accept the technical consulting services provided by
Party A. Party B further agrees that, during the term of this Agreement, it
shall not accept technical consulting and services from any other party without
the prior written consent of Party A.

 

1.3Party A shall be the sole and exclusive owner of all right, title and
interests to any and all intellectual property rights arising from the
performance of this Agreement, including but not limited to, copyrights, patent,
know-how and commercial secrets, whether such intellectual property is developed
by Party A or Party B.

 

2.Consulting Fees

 

2.1As consideration for the services provided by Party A under this Agreement,
Party B shall pay a consulting fee to Party A equal to 85% of Party B’s annual
net profit (the “Consulting Fee”).

 

2.2In addition to the Consulting Fee mentioned above, Party B agrees to
reimburse Party A for all necessary expenses related to the performance of this
Agreement before the payment of such Consulting Fee, including but not limited
to, travel expenses, expert fees, printing fees and mail costs.

 

2.3Party B also agrees to reimburse Party A for taxes (not including income
tax), customs and other expenditures related to Party A’s performance of this
Agreement.

 

2.4Party B shall pay such service fees to Party A on a year basis, with any over
or underpayment by Party B to be reconciled once the annual net profit of Party
B is determined at the end of Party B’s fiscal year. During the term of this
Agreement, Party B shall make payments to Party A’s appointed bank account
within three (3) working days after the end of the each a year, and the parties
shall complete any reconciliation payment within three (3) days after the
determination described in this Section 2.1. Party B shall send Party A a
written report of service fees on a year basis. Party B shall fax or mail the
copies of the remittance. In the event that Party B should fail to make timely
payment of the Consulting Fee and other necessary expenses in accordance with
this Agreement, Party B shall pay Party A a late fee based on ten percent
(10%) compound annual interest from the date of such default.

 

2.5Party B shall open a separate bank account for the Consulting Fees under this
Agreement. Party A is entitled to appoint its own employee, PRC accountant or an
international accountant to review or audit Party B’s account books in relation
to the services provided hereunder from time to time. Any fees payable to such
an accountant shall be paid by Party A. Party B shall provide any and all
documents, account books, records, materials and information, as well as
necessary assistance to the employee or accountant designated by Party A. The
audit report issued by Party A’s employee shall be final and conclusive unless
Party B gives written objection within seven (7) days after receiving such
report. An audit report issued by Party A’s appointed accountant shall be deemed
final and conclusive. Party A is entitled to serve Party B with a written
request for payment at any time after receiving the audit report confirming the
amount of the Consulting Fee. Party B shall pay within seven (7) days after
receiving the notice in accordance with Article 2.4.

 

Page 2 of 7

 

 

EXCLUSIVE TECHNICAL CONSULTING SERVICE AGREEMENT



 

3.Representations and Warranties

 

3.1Representations and Warranties of Party A

Party A hereby represents and warrants as follows:

 

3.1.1It has the power to enter into and perform this Agreement in accordance
with its constitutional documents and business scope, and has taken all
necessary action to obtain all consents and approvals necessary to execute and
perform this Agreement.

 

3.1.2The execution and performance of this Agreement by Party A does not and
will not result in any violation of enforceable or effective laws or contractual
limitations.

 

3.1.3Upon execution, this Agreement shall constitute the legal, valid and
binding obligation of Party A and may be enforceable in accordance with the
terms hereof.

 

3.2Representations and Warranties of Party B

Party B hereby represents and warrants as follows:

 

3.2.1Party B is a company that is duly registered, validly existing under the
laws of the PRC and is authorized to enter into this Agreement.

 

3.2.2Party B has the power to execute and perform this Agreement in accordance
with its constitutional documents and business scope, has taken all necessary
action to obtain all consents and approvals necessary to execute and perform
this Agreement and the execution and performance of this Agreement does not and
will not result in any violation of enforceable or effective laws or contractual
limitations.

 

3.2.3Upon its execution, this Agreement shall constitute the legal, valid and
binding obligation of Party B, enforceable against it in accordance with the
terms hereof.

 

4.Confidentiality

 

4.1Party B agrees to use all reasonable and best efforts to protect and maintain
the confidentiality of Party A’s confidential information received in connection
with this Agreement. Party B shall not disclose, grant or transfer such
confidential information to any third party. Upon termination of this Agreement
Party B shall, upon Party A’s request, destroy or return to Party A any
documents, materials or software containing any such confidential information,
shall completely delete any such confidential information from any memory
devices and shall not use or permit any third party to use such confidential
information.

 

Page 3 of 7

 

 

EXCLUSIVE TECHNICAL CONSULTING SERVICE AGREEMENT



 

4.2Pursuant to this Agreement, the term “confidential information” shall mean
any technical information or business operation information which is unknown to
the public, can bring about economic benefits, has practical utility and about
which a Party has adopted secret-keeping measures.

 

4.3Both Parties agree that the provisions of Article 4 shall survive
notwithstanding the alteration, revocation or termination of this Agreement.

 

5.Indemnities

 

5.1Party B shall indemnify Party A against any loss, damage, liability or
expenses suffered or incurred by Party A as a result of or arising out of any
litigation, claim or compensation request relating to the technical consulting
services provided by Party A to Party B under this Agreement.

 

6.Effectiveness and Term of this Agreement

 

6.1This Agreement shall be executed and come into effect as of the date first
set forth above. The term of this Agreement shall be ten (10) years unless
earlier termination as set forth in this Agreement or upon the mutual written
agreement of the Parties hereto.

 

6.2This Agreement may be extended prior to termination for one or more ten (10)
year terms upon written notice by Party A, provided such extension is permitted
by law and subject to the approval of the registration administration for the
extension of Party B’s business duration. The parties will cooperate to renew
this Agreement if such renewal is legally permitted at the time.

 

7.Termination of the Agreement

 

7.1The Agreement shall terminate automatically on the expiration date unless it
is otherwise renewed in accordance with this Agreement.

 

7.2Throughout the term of this Agreement, Party B may not terminate this
Agreement absent of gross negligence, bankruptcy, fraud or illegal action on the
part of Party A. Notwithstanding the above, Party A may terminate this Agreement
by providing written notice to Party B thirty (30) days before such termination.

 

7.3The rights and obligations of both Parties under Article 4 and Article 5 of
this Agreement shall survive after the termination of this Agreement.

 

Page 4 of 7

 

 

EXCLUSIVE TECHNICAL CONSULTING SERVICE AGREEMENT



 

8.Dispute Settlement

 

8.1The Parties shall strive to settle any dispute arising from the
interpretation or performance, or in connection with this Agreement through
mutual negotiation. In case no settlement can be reached through negotiation,
either Party may submit such dispute to the China International Economic and
Trade Arbitration Committee for arbitration according to its current effective
arbitration rules. The arbitration shall be held in Beijing, PRC. The
arbitration proceedings shall be conducted in Chinese. The arbitration award
shall be final and binding upon the Parties.

 

9.Force Majeure

 

9.1A “Force Majeure Event” means any event which is out of the control of each
party and that would be unavoidable or insurmountable even if the party affected
by such event paid reasonable attention to it. Force Majeure Events shall
include, but not be limited to, government actions, natural disasters, fire,
explosion, typhoons, floods, earthquakes, tide, lightning or war. However, any
lack of credit, assets or financing shall not be deemed a Force Majeure Event.

 

9.2If the fulfillment of this Agreement is delayed or prevented due to a Force
Majeure Event as defined above, the party affected by such a Force Majeure Event
shall be free from any obligation to the extent of the delay or holdback. The
party claiming the occurrence of a Force Majeure Event shall provide the other
party with the steps of fulfilling the obligations of this Agreement.

 

9.3Performance under this Agreement shall be suspended during the existence of
such Force Majeure Event, provided the Party claiming the existence of the Force
Majeure Event has notified the other Party of the existence of such Force
Majeure Event and has used reasonable best efforts to perform under the
Agreement. Both Parties further agree to use reasonable best efforts to resume
performance of this Agreement if the reason for exemption has been corrected or
remedied.

 

10.Notices

 

10.1Any notice or other communication under this Agreement shall be in Chinese
and be sent to the addresses first written above or other addresses as may be
designated from time to time by hand delivery or mail or facsimile. Any notice
required or given hereunder shall be deemed to have been served: (a) on the same
date if sent by hand delivery; (b) on the tenth date after posting if sent by
air-mail, (c) on the fourth date if sent by the professional hand delivery which
is acknowledged worldwide; and (d) the receipt date displayed on the
transmission confirmation notice if sent by facsimile.

 

Page 5 of 7

 

 

EXCLUSIVE TECHNICAL CONSULTING SERVICE AGREEMENT



 

11.Assignment

 

11.1Party B may not assign or transfer any rights or obligations under this
Agreement to any third party without prior written consent from Party A.

 

12.Severability

 

12.1If any of the terms of this Agreement are invalid, illegal or unenforceable,
the validity and enforceability of the other terms hereof shall nevertheless
remain unaffected.

 

13.Amendments and Supplement

 

13.1Any amendment or supplement of this Agreement shall be effective only if it
is made in writing and signed by both Parties hereto. The amendment or
supplement duly executed by the Parties hereto shall be made a part of this
Agreement and shall have the same legal effect as this Agreement.

 

14. Governing Law

 

14.1This Agreement shall be governed by and construed in all respects in
accordance with the laws of the PRC.

 

 

[THIS SPACE IS INTENTIONALLY LEFT BLANK]

 

Page 6 of 7

 

 

EXCLUSIVE TECHNICAL CONSULTING SERVICE AGREEMENT

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
above written.

 

Party A: Science&Technology World Website Trade (Dalian) Co., Limited   By:
Jiang Wei   Name: Jiang Wei   Its: Chief Executive Officer     Party B: Dalian
TianYi Culture Development Co., Limited   By: Jiang Wei   Name: Jiang Wei   Its:
Chief Executive Officer  

 



Page 7 of 7

 

